Appeal by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22,1999 (People v Brown, 258 AD2d 661 [1999], cert denied 528 US 860 [1999]), affirming a judgment of the Supreme Court, Nassau County, rendered December 1, 1997.
*463Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Ritter, JJ., concur.